[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This action was commenced by the plaintiffs against the Town of Brookfield and the Brookfield Zoning Commission. By stipulation, the parties agreed that the Town of Brookfield may have its motion to strike the complaint against it be granted. Effectively, this would leave the Brookfield Zoning Commission as the only defendant.
A review of the file indicates to the court that service has not been properly made pursuant to Connecticut General Statutes § 8-8e, in that the clerk of the municipality was served and accepted service only on behalf of the Town of Brookfield and not on behalf of the Brookfield Zoning Commission. The court, therefore, lacks subject matter jurisdiction. See Edwin Baumerand Jean Baumer v. Borough of Newtown Zoning Commission et al.,
16 Conn.L.Rptr. No. 15, 481 (June 10, 1996) Leheny, J., for an in depth analysis of Connecticut General Statutes § 8-8 et seq.
This appeal is, sua sponte, dismissed for lack of subject matter jurisdiction.
Mihalakos, J. CT Page 5118-YY